Citation Nr: 1233428	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-08 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating greater than 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1984 to November 1988, from April 1991 to May 1996, and from January 2002 to June 2007.
 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania, which assigned the Veteran's hypertension a noncompensable rating.    

The Veteran had a hearing before the undersigned in June 2010.  A transcript of that proceeding has been associated with the claims file.

In a January 2011 decision, the Board granted entitlement to a 10 percent rating for the Veteran's hypertension and remanded the matter of entitlement to a rating greater than 10 percent.  In a May 2011 rating decision, the Appeals Management Center (AMC) effectuated the 10 percent rating grant.  The issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

As noted, the issue of entitlement to a rating greater than 10 percent for hypertension was remanded by the Board in January 2011 for additional development.  The requested development having been completed, the matter again is before the Board.  


FINDINGS OF FACT

1.  The Veteran's hypertension is manifested by multiple systolic blood pressure readings of 160 or over and diastolic blood pressure readings of 100 or more and the use of continuous medication for control, but not by systolic pressure predominantly 200 or more or diastolic pressure predominantly 110 or more.

2.  The Veteran's hypertension does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7101 (2011).

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in December 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Indeed, in part as a result of the testimony presented at the hearing the Board granted an increased rating of 10 percent for the Veteran's hypertension claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA and service treatment records are in the file.  In addition, TRICARE records have been associated with the claims file.  Private records identified by the Veteran have been associated with the claims file, to the extent available.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran appropriate VA (or QTC) examinations in March 2008 and February 2011.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the association of the Veteran's VA treatment records, the February 2011 VA examination and report, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its January 2011 remand directives to the extent possible under the circumstances.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

 The Veteran's hypertension currently is rated as 10 percent disabling under DC 7101.  The Veteran claims that the current rating does not accurately reflect the true nature and degree of his disability.  

DC 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Note (1) to DC 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Note (2) provides that hypertension that is due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be rated as part of the condition causing it rather than by a separate rating.  Note (3) to DC 7101 provides that hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  38 C.F.R. § 4.104, DC 7101 (2011).

The Veteran was afforded a medical examination in March 2008 organized through the American Consulate in Frankfurt, Germany.  The examiner noted that in 1993 elevated blood pressure was diagnosed and the Veteran placed on an ACE inhibitor.  On examination, the Veteran's blood pressure was measured as 153/100 and 156/98 mm Hg.  The diagnosis was essential arterial hypertension.  

Prior and subsequent treatment records demonstrate ongoing medication for hypertension and systolic blood pressure readings as high as 168 mm Hg and diastolic readings as high as 100 mm Hg.  

The Veteran was afforded a VA examination in February 2011.  The examiner noted review of the claims file.  The Veteran reported currently using an ACE inhibitor, beta blocker, and thiazide diuretics for his hypertension.  He also discussed a history of dizziness and fatigue and that continuous medication was required for the control of his hypertension.  The examiner also noted that possible complications of hypertension included ankle or foot edema.  On examination, the Veteran's blood pressure was 150/100 mm Hg on three separate readings.  The diagnosis was essential hypertension.  The examiner noted that the hypertension had no effect on the Veteran's usual occupation as a registered nurse.

After a careful review of the record and for the reasons and bases expressed immediately below, the Board finds that the Veteran's hypertension does not warrant an evaluation greater than the currently assigned 10 percent rating.  See 38 C.F.R. § 4.7.  In reaching that decision, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  In this case, however, a higher rating under DC 7101 is not warranted because the evidence does not indicate that the Veteran has diastolic pressure predominantly greater than 110 or systolic pressure greater than 200.  As discussed in more detail above, the symptoms and observed blood pressure readings during the entire appellate time period are substantially consistent.  For this reason, further staged ratings are not applicable.  See Hart, 21 Vet. App. at 505.  

Moreover, no other DC is appropriately applied.  The Board has considered alternative DCs relating to cardiovascular conditions, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.104, DCs 7000-7123 (2011).

In summary, for the reasons and bases set forth above, the Board concludes that a rating greater than 10 percent is not warranted for the Veteran's hypertension for any period of this appeal.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hypertension is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hypertension with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran's 10 percent rating for hypertension under DC 7101 fully contemplates his elevated systolic and diastolic blood pressure and the potentially related symptoms of dizziness and fatigue.  Thus, the Veteran's current schedular rating under DCs 7101 is adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating greater than 10 percent for hypertension is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


